Citation Nr: 1616317	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date prior to January 8, 2007 for a 10 percent rating for service-connected bilateral hearing loss.

2.  Entitlement to an effective date prior to January 8, 2006 for a 10 percent rating for service-connected tinnitus

3.  Entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In October 2007, the RO granted the Veteran's increased rating claim for service-connected bilateral hearing loss with tinnitus, to the extent that it evaluated his hearing loss as 10 percent disabling, with an effective date of January 8, 2007, and assigned a separate 10 percent rating for tinnitus, with an effective date of January 8, 2006.  In August 2009, the RO decreased the Veteran's evaluation for bilateral hearing loss from 10 percent disabling to 0 percent, effective November 1, 2009.  In November 2014, the Board determined that a reduction in the Veteran's disability evaluation from 10 percent to 0 percent for his service-connected bilateral hearing loss was improper, and that his benefits should be restored, and remanded the claim for an increased rating for bilateral hearing loss, evaluated as 10 percent disabling, for additional development.  

The Veteran testified before a Decision Review Officer in August 2009, and a transcript of this hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2007, the Veteran filed a claim for a compensable rating for his service-connected bilateral hearing loss and tinnitus, which at that time were evaluated with a combined noncompensable (0 percent) rating.  

In October 2007, the RO granted the claim, to the extent that it evaluated his hearing loss as 10 percent disabling, with an effective date of January 8, 2007, and assigned a separate 10 percent rating for tinnitus, with an effective date of January 8, 2006.

In a statement (VA Form 21-41398), received in November 2007, the Veteran stated:

I would like to have a written explanation as to the effective date for both my service connected bilateral hearing loss and tinnitus condition.  I feel that I should have an earlier effective date.  I would like to be sent a written explanation as to why I was not granted an earlier effective date on both of my service connected conditions.

The Board notes that the RO initially granted effective dates for service connection for bilateral hearing loss, and tinnitus, many years ago, with an effective date in October 1981.  See September 1982 rating decision.  Therefore, when read in context, and despite some of the language in the Veteran's November 2007 statement, it appears that he intended to express disagreement with the effective dates for his increased ratings, and not the effective dates for service connection.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there are no freestanding claims for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

Under the circumstances, it appears that the Veteran's statement fulfills the criteria for a timely notice of disagreement as to the issues of entitlement to an effective date prior to January 8, 2007 for a 10 percent rating for service-connected bilateral hearing loss, and entitlement to an effective date prior to January 8, 2006 for a 10 percent rating for service-connected tinnitus.  See 38 C.F.R. § 20.201 (2015).  These issues have not yet been adjudicated by the RO.  Consequently, the Board has added these issues to the current appeal so that they can be remanded for an issuance of an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board is inter alia remanding the issue of entitlement to an effective date prior to January 8, 2007 for a 10 percent rating for service-connected bilateral hearing loss for additional development.  Should this claim be granted, it could affect the outcome of the claim for a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss.  Therefore, these claims are inextricably intertwined, and adjudication of the increased rating claim for bilateral hearing loss must be deferred until the claim for an effective date prior to January 8, 2007 for a 10 percent rating for service-connected bilateral hearing loss is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Finally, a private audiometric examination report from Rapid City Medical Center, LLP, dated in January 2015, is of record that contains only charted test results.  In addition, although speech recognition scores appear to be listed, it is not clear from this report whether the Maryland CNC word list was used as required for VA purposes.  See 38 C.F.R. §§ 3.385, 4.85 (2015).  

The Court of Appeals for Veterans Claims (the Court) has determined that under 38 U.S.C.A. § 5103A(a) : 

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

 Savage v. Shinseki, 24 Vet. App. 124 (2011). 

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.   

In this case, the January 2015 audiometric test report contains relevant test results which potentially could be used to evaluate the Veteran's hearing disability.  However, this private report contains insufficient or missing data.  Specifically, it contains numerically-uncharacterized graphical representations of audiometric test results, and it fails to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing. 

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner regarding this January 2015 report before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the January 2015 private audiometric report.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R.  § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to an effective date prior to January 8, 2007 for a 10 percent rating for service-connected bilateral hearing loss, and entitlement to an effective date prior to January 8, 2006 for a 10 percent rating for service-connected tinnitus.  The Veteran should be advised that he may perfect his appeal of either or both of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 
 
2.  Send the January 2015 audiogram results back to Rapid City Medical Center, LLP, and request that they interpret the graphical results of that report.  Specifically, numerical results for auditory thresholds in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz  should be provided.  In addition, they should be asked to state whether speech recognition scores, if any, were obtained using the Maryland CNC Test. 

If the RO is unable to make contact with the Rapid City Medical Center, LLP, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 

3.  If, and only if, a response is received from the Rapid City Medical Center, LLP, return the Veteran's claims file for review by the VA audiologist who performed the Veteran's (most recent) September 2015 VA examination.  The claims folder and a copy of this REMAND should be reviewed by the audiologist, and she must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

Request that the audiologist review the additional evidence received from the Rapid City Medical Center, LLP, and state whether she wishes to change any part of her July 2014 opinion.

4.  If, and only if a response is received from the Rapid City Medical Center, LLP, and the examiner who conducted the Veteran's September 2015 VA examination is not available, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's hearing loss disability, including on his occupational functioning and daily activities.  

The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment, to include causing him to be unemployable.

5.  This is a complex case.  

After the development requested in the first four paragraphs of this remand has been completed, and after the RO's October 2007 rating decision either becomes final, or the claim for an effective date prior to January 8, 2007 for a 10 percent rating for service-connected bilateral hearing loss is granted, readjudicate the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss.  

If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







